Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-8 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the mandrel set forth including 
a body segment; the body segment being substantially tube shaped; the body segment having a bore along its longitudinal axis; the body segment being mountable and demountable around the arbor shaft; at least two hinge segments; the at least two hinge segments each being rectangular and arcuate along its short side; a compensating segment; the compensating segment being rectangular and arcuate along its short side; a gripper bar; an external body segment; the body segment being integral with the external body segment; the at least two hinge segments, the compensating segment, the gripper bar, and the external body segment being oriented to form a tubelike shell having a diameter larger than that of the body segment; the body segment being substantially located within the tubelike shell; the at least two hinge segments being connected to the body segment; the gripper bar being moveably engaged with the body segment;  the gripper bar being movable between a position inward toward the arbor shaft and a position outward away from the arbor shaft along a line substantially perpendicular to the longitudinal axis of the arbor shaft; the gripper bar being located below and between the external body segment and the compensating segment.
	None of the references of the prior art teach or suggest a body segment, a compensating segment, a gripper bar; an external body segment; and the at least two hinge segments being connected to the body segment; the gripper bar being moveably engaged with the body segment;  the gripper bar being movable between a position inward toward the arbor shaft and a position outward away from the arbor shaft along a line substantially perpendicular to the longitudinal axis of the arbor shaft; the gripper bar being located below and between the external body segment and the compensating segment as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the mandrel in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654